DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The term “clamshell” is not descriptive of the box type structure 300/350 disclose. Clamshell usually describes a one-piece container consisting of two halves joined by a hinge area which allows the structure to come together to close.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-17, the term “clamshell” is not descriptive of the box assembly described in the claims. “Clamshell” usually describes a one-piece container 
	Regarding claim 17, it is unclear if the clamshell is positively claimed in combination with the system. Claim 11 recites a system for a clamshell, which implies the clamshell is not claimed. However, claim 17 appears to positively recite the clamshell mounted over the box frame insert. The applicant is required to clarify whether or not the clamshell being claimed in combination with the system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer, US Patent 3062366.
Regarding claim 1, Palmer teaches plastic containers comprising a box assembly 10 and 16 including a front face 24 having at least four perimeter sides, said front face 24 including sidewalls 26 and 28 corresponding to each of said at least four perimeter sides, wherein said sidewalls 26 and 28 include a proximal edge abutting with said at least four perimeter sides and a distal edge; and a flap assembly including a flap 30 and 32 provided for each of said sidewalls 26 and 28, wherein said flap 30 and 32 is attached to said distal edge of said sidewalls, wherein said flap 30 and 32 includes a 

    PNG
    media_image1.png
    168
    184
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    204
    217
    media_image2.png
    Greyscale

Regarding claim 2, Palmer teaches said sidewalls 26 and 28 are positioned with an up to a 90-degree angle with respect to said front face.
Regarding claim 3, Palmer teaches said front face 24 is rectangular in shape.
Regarding claim 4, Palmer teaches said flap 30 and 32 is positioned with at least a 90- degree angle with respect to said sidewalls 26 and 28.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polay, US Patent 2731748.
Regarding 1, Polay teaches display device comprising a box assembly including a front face 70 having at least four perimeter sides 76-79, said front face 70 including sidewalls 72-75 corresponding to each of said at least four perimeter sides, 76-79 wherein said sidewalls 72-75 include a proximal edge abutting with said at least four perimeter sides and a distal edge; and a flap assembly including a flap 82, 84, 85 and 86 provided for each of said sidewalls 72-75, wherein said flap 82, 84, 85 and 86 is 

    PNG
    media_image3.png
    290
    563
    media_image3.png
    Greyscale

Regarding 2, Polay teaches said sidewalls 72-75 are positioned with an up to a 90-degree angle with respect to said front face 70.
Regarding 3, Polay teaches said front face 70 is rectangular in shape.
Regarding 4, Polay teaches said flap 82, 84, 85 and 86 is positioned with at least a 90- degree angle with respect to said sidewalls 72-75.
Regarding 5, Polay teaches said flap 82, 85, 86 and 87 includes opposing end portions each having a slit 84 and 88.
Regarding 6, Polay teaches said slit 84 and 88 of said flap 82, 84, 85 and 86 is received by an adjacent flap 82, 84, 85 and 86, said adjacent flap 82, 84, 85 and 86 having an adjacent slit 84 and 88 that receives said slit.
Regarding 7, Polay teaches said flap 82, 84, 85 and 86 includes end portions each having slanted edges.
.
Claim(s) 1-4, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, US Patent 8464449.
Regarding claims 1 and 11, Williams ‘449 teaches a diorama comprising: a frame 12 having a top end and a rabbet (space between rear wall 17 and side walls 13, 14 and 16); a box assembly including a front face 19 having at least four perimeter sides, said front face including sidewalls 21-25 corresponding to each of said at least four perimeter sides, wherein said sidewalls 21-25 include a proximal edge abutting with said at least four perimeter sides and a distal edge; and c) a flap assembly including a flap 34 provided for each of said sidewalls 21-25, wherein said flap 34 is attached to said distal edge of said sidewalls 21-25, wherein said flap 34 includes a width greater than a width of said distal edge such that an outer frame edge is formed when said box assembly is in a box configuration, wherein said outer frame edge is inserted within said rabbet of said frame. (See figures 1, 3a and 3d)
 

    PNG
    media_image4.png
    589
    605
    media_image4.png
    Greyscale

Regarding claim 2, Williams ‘449 teaches said sidewalls 21-25 are positioned with an up to a 90-degree angle with respect to said front face 19.
Regarding claim 3, Williams ‘449 teaches said front face 19is rectangular in shape.
Regarding claim 4, Williams ‘449 teaches said flap 34 is positioned with at least a 90 degree angle with respect to said sidewalls 21-25.
Regarding claim 16, Williams ‘449 teaches said sidewalls each has a trapezoidal shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, US Patent 10888181 in view of Mealey, US Patent 5057344.
Regarding claim 11, Williams ‘181 teaches shadow box assembly comprising: a frame 102 having a top end 108; a box assembly 104 including a front face 118 having at least four perimeter sides 120, said front face 118 including sidewalls 120 corresponding to each of said at least four perimeter sides, wherein said sidewalls 120 include a proximal edge abutting with said at least four perimeter sides and a distal edge; and a flap assembly including a flap 122 provided for each of said sidewalls 120, wherein said flap 122 is attached to said distal edge of said sidewalls 120, wherein said flap 122 includes a width greater than a width of said distal edge such that an outer frame edge is formed when said box assembly 102 is in a box configuration.

    PNG
    media_image5.png
    404
    291
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    389
    292
    media_image6.png
    Greyscale

Williams ‘181 does not specifically teaches the frame comprising a rabbet.
Mealey teaches a frame bouquet comprising: a frame 12 having a top end and a rabbet (not labeled); a flexible translucent sheet or membrane 22, (3-D display) a silk flower arrangement 18, and backing member 16. The edges of the flexible translucent sheet or membrane 22 and backing member are seated within the rabbet of the frame 12.

    PNG
    media_image7.png
    730
    125
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    165
    279
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame taught by Williams ‘181 with a rabbet as taught by Mealey to provide a means to securely retain the display and backing within the frame and prevent the display and backing from shifting.
Regarding claim 12, Williams ‘181 teaches said sidewalls 120 extend above said top end of said frame 102.
Regarding claim 17, Williams ‘181 teaches a box frame insert 208 mounted to said frame 102, said clamshell 104 mounted over said box frame insert 208 when mounted to said frame 102.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, US Patent 10888181 in view of Mealey, US Patent 5057344 as applied to claim 11 above and in further view of Mazurek, US Patent Application Publication 20020189964.
Regarding claims 14 and 16, Williams ‘181 does not teach the flap having slanted edges or the sidewalls having a trapezoidal shape.


    PNG
    media_image9.png
    341
    315
    media_image9.png
    Greyscale

Mazurek teaches said flap 16 includes end portions 24 each having slanted edges.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the box assembly taught by 
Regarding claims 15 and 16, Mazurek teaches the box assembly 10 can have a wide variety of shaped and configuration (¶0089). Since the applicant does not disclose that having trapezoidal shaped sidewalls and flaps with crenellation patterns solves any stated problem or is for any particular purpose, it appears that constructing the sidewalls and/or flap with any suitable shape as taught by Mazurek would perform equally well.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the box assembly taught by Williams ‘181 with any suitable shape as taught by Mazurek since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631